Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-670

IN RE CELIO YOUNG
                                                           DDN2021-D070
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 421672

BEFORE: Deahl and AliKhan, Associate Judges, and Washington, Senior Judge.

                                 ORDER
                          (FILED— November 10, 2022)

      On consideration of the opinion and certified copy of the order from the state
of Maryland disbarring respondent from the practice of law; this court’s September
2, 2022, order suspending respondent pending resolution of this matter and directing
him to show cause why reciprocal discipline should not be imposed; and the
statement of Disciplinary Counsel; and it appearing that respondent has not filed a
response or his D.C. Bar R. XI, § 14(g) affidavit, it is

       ORDERED that Celio Young is hereby disbarred from the practice of law in
the District of Columbia. See In re Sibley, 990 A.2d 483, 487-88 (D.C. 2010)
(explaining that there is a rebuttable presumption in favor of imposition of identical
discipline and exceptions to this presumption should be rare); In re Fuller, 930 A.2d
194, 198 (D.C. 2007) (stating that a rebuttable presumption of identical reciprocal
discipline applies unless one of the exceptions is established). It is

      FURTHER ORDERED that, for purposes of reinstatement, respondent’s
disbarment will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).

                                  PER CURIAM